Name: Commission Implementing Regulation (EU) NoÃ 1248/2012 of 19Ã December 2012 laying down implementing technical standards with regard to the format of applications for registration of trade repositories according to Regulation (EU) NoÃ 648/2012 of the European Parliament and of the Council on OTC derivatives, central counterparties and trade repositories Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: free movement of capital;  technology and technical regulations;  documentation
 Date Published: nan

 21.12.2012 EN Official Journal of the European Union L 352/30 COMMISSION IMPLEMENTING REGULATION (EU) No 1248/2012 of 19 December 2012 laying down implementing technical standards with regard to the format of applications for registration of trade repositories according to Regulation (EU) No 648/2012 of the European Parliament and of the Council on OTC derivatives, central counterparties and trade repositories (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the opinion of the European Central Bank (1), Having regard to Regulation (EU) No 648/2012 of the European Parliament and of the Council of 4 July 2012 on OTC derivatives, central counterparties and trade repositories (2), and in particular Article 56(4) thereof, Whereas: (1) Any information submitted to the European Securities and Markets Authority (ESMA) in an application for registration of a trade repository should be provided in a durable medium, which enables its storage for future use and reproduction. In order to facilitate the identification of the information submitted by a trade repository, documents included with an application should bear a unique reference number. (2) This Regulation is based on the draft implementing technical standards submitted by ESMA to the European Commission, pursuant to the procedure in Article 15 of Regulation (EU) No 1095/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Securities and Markets Authority) (3). (3) In accordance with Article 15 of Regulation (EU) No 1095/2010, ESMA has conducted open public consultations on such draft implementing technical standards, analysed the potential related costs and benefits and requested the opinion of the ESMA Securities and Markets Stakeholder Group established in accordance with Article 37 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 Format of the application 1. An application for registration shall be provided in an instrument which stores information in a durable medium as defined in Article 2(1)(m) of Directive 2009/65/EC of the European Parliament and of the Council (4). 2. An application for registration shall be submitted in the format set out in the Annex. 3. A trade repository shall give a unique reference number to each document it submits and shall ensure that the information submitted clearly identifies which specific requirement of the delegated act with regard to regulatory technical standards specifying the details of the application for registration of trade repositories adopted pursuant to Article 56(3) of Regulation (EU) No 648/2012 it refers to, in which document that information is provided and also provides a reason if the information is not submitted as outlined in the document references section of the Annex. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2012. For the Commission The President JosÃ © Manuel BARROSO (1) Not yet published in the Official Journal. (2) OJ L 201, 27.7.2012, p. 1. (3) OJ L 331, 15.12.2010, p. 84. (4) OJ L 302, 17.11.2009, p. 32. ANNEX FORMAT OF APPLICATION GENERAL INFORMATION Date of application Corporate name of trade repository Legal address The classes of derivatives for which the trade repository is applying to be registered Name of the person assuming the responsibility of the application Contact details of the person assuming the responsibility of the application Name of other person responsible for the trade repository compliance Contact details of the person(s) responsible for the trade repository compliance Identification of any parent company DOCUMENT REFERENCES (Article 1(3)) Article of the delegated act with regard to regulatory technical standards specifying the details of the application for registration of trade repositories adopted pursuant to Article 56(3) of Regulation (EU) No 648/2012 Unique reference number of document Title of the document Chapter or section or page of the document where the information is provided or reason why the information is not provided